Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the election filed on 11/16/2022. Applicant elected species “I”, Fig. 1, without traverse. Claims 1-13 and 18-20 encompasses the elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier et al. (Pub. No. US 2019/0058052 A1), herein Frougier.
	Regarding claim 1, Frougier discloses a semiconductor device, comprising: a first active region defined on a substrate; a first gate electrode 48 across the first active region; a first drain region 36-44 in the first active region at a position adjacent to the first gate electrode; an undercut region between the first active region and the first gate electrode; and a first gate spacer 24/40/42 on a side surface of the first gate electrode and extending into the undercut region (Frougier: Figs. 7-7A, 9, 13 and paragraphs [0012]-[0030]).
	Regarding claim 2, Frougier discloses the semiconductor device as claimed in claim 1, wherein the first gate spacer has a shape of L or inverted T (Frougier: Figs. 7-7A, 9, 13 and paragraphs [0012]-[0030]).
	Regarding claim 3, Frougier discloses the semiconductor device as claimed in claim 1, wherein the first gate spacer includes: an upper portion 40 on a side surface of the first gate electrode; and a lower portion 42 extending from the upper portion into the undercut region (Frougier: Figs. 7-7A, 9, 13 and paragraphs [0012]-[0030]).
	Regarding claim 4, Frougier discloses the semiconductor device as claimed in claim 3, wherein the lower portion extends between the first active region and the first gate electrode (Frougier: Figs. 7-7A, 9, 13 and paragraphs [0012]-[0030]).
	Regarding claim 5, Frougier discloses the semiconductor device as claimed in claim 3, wherein an imaginary straight line, extending along the side surface of the first gate electrode and perpendicular to a surface of the substrate, intersects the lower portion (Frougier: Figs. 7-7A, 9, 13 and paragraphs [0012]-[0030]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-9 and 12-13 are also rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Pub. No. US 2018/0315667 A1), herein Kwon, in view of Huang et al. (Pub. No. US 2015/0056775 A1), herein Huang.
	Regarding claim 1, Kwon discloses a semiconductor device, comprising: a first active region defined on a substrate; a first gate electrode 402-501/503 across the first active region; a first drain region 103 in the first active region at a position adjacent to the first gate electrode; an undercut region between the first active region and the first gate electrode; and a first gate spacer 601/602 on a side surface of the first gate electrode and extending into the undercut region (Kwon: Figs. 2, 9 and paragraphs [0027]-[0054]).
	Kwon does not specifically show a first gate spacer on a side surface of the first gate electrode and extending into the undercut region.
	However, in the same field of endeavor, Huang teaches a semiconductor device, wherein a first gate spacer 150/160 on a side surface of the first gate electrode and extending into the undercut region 122 which serves as the charge trap layer thus a smooth profile is obtained for further improving electrical performance of the memory structure (Huang: Figs. 7, 14 and paragraphs [0027]-[0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Kwon by incorporating the undercut region feature of Huang, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 2, Kwon in view of Huang teaches the semiconductor device as claimed in claim 1, wherein the first gate spacer has a shape of L or inverted T (Huang: Figs. 7, 14 and paragraphs [0027]-[0032]).
	Regarding claim 3, Kwon in view of Huang teaches the semiconductor device as claimed in claim 1, wherein the first gate spacer includes: an upper portion 154 on a side surface of the first gate electrode; and a lower portion 152 extending from the upper portion into the undercut region (Huang: Figs. 7, 14 and paragraphs [0027]-[0032]).
	Regarding claim 6, Kwon in view of Huang teaches the semiconductor device as claimed in claim 3, wherein: the first active region includes a plurality of channel regions 102, each of the plurality of channel regions being in contact with the first drain region , and the first gate electrode surrounds a top surface, a side surface, and a bottom surface of at least one of the plurality of channel regions (Kwon: Figs. 2, 9 and paragraphs [0027]-[0054], and Huang: Figs. 7, 14 and paragraphs [0027]-[0032]).
	Regarding claim 8, Kwon in view of Huang teaches the semiconductor device as claimed in claim 1, further comprising: a second active region defined on the substrate; a second gate electrode across the second active region; a second drain region in the second active region at a position adjacent to the second gate electrode; a lower gate dielectric layer between the second active region and the second gate electrode; and a second gate spacer on a side surface of the second gate electrode (Kwon: Figs. 2, 9 and paragraphs [0027]-[0054]).
	Regarding claim 9, Kwon in view of Huang teaches the semiconductor device as claimed in claim 8, wherein the second gate electrode is on a top surface and a side surface of the second active region, a lower end of the second gate electrode being at a lower level than an upper end of the second active region (Kwon: Figs. 2, 9 and paragraphs [0027]-[0054]).
	Regarding claim 12, Kwon in view of Huang teaches the semiconductor device as claimed in claim 8, wherein the lower gate dielectric layer protrudes beyond the second gate electrode (Kwon: Figs. 2, 9 and paragraphs [0027]-[0054]).
	Regarding claim 13, Kwon in view of Huang teaches the semiconductor device as claimed in claim 8, wherein the second gate spacer is in contact with a top surface and a side surface of the lower gate dielectric layer (Kwon: Figs. 2, 9 and paragraphs [0027]-[0054]).
	
Allowable Subject Matter
Claims 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a first gate dielectric layer between the first gate electrode and the plurality of channel regions and extending between the first gate electrode and the first gate spacer, the first gate dielectric layer being in contact with a side surface and a top surface of the lower portion.
Regarding claim 10, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a second gate dielectric layer between the lower gate dielectric layer and the second gate electrode and extending between the second gate spacer and the second gate electrode.
Regarding claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second gate electrode has a larger horizontal width than the first gate electrode, and the lower gate dielectric layer has a larger horizontal width than the second gate electrode.
Regarding claim 18, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a second gate electrode having a larger horizontal width than the first gate electrode; a second gate dielectric layer between the second active region and the second gate electrode; a pair of second drain regions in the second active region at positions adjacent to opposite sides of the second gate electrodes and spaced apart from each other; a lower gate dielectric layer between the second active region and the second gate dielectric layer and having a larger horizontal width than the second gate electrode; and a second gate spacer on a side surface of the second gate electrode, wherein the first active region includes a plurality of channel regions, each of the plurality of channel regions being in contact with the pair of first drain regions, wherein the first gate electrode surrounds a top surface, a side surface, and a bottom surface of at least one of the plurality of channel regions, and wherein the second gate electrode is on a top surface and a side surface of the second active region, a lower end of the second gate electrode being at a lower level than an upper end of the second active region. Claims 19-20 are allowable likewise as they depend from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 16, 2022

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813